Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on September 2, 2021. Claims 1-21 are currently pending. Claims 5-14 were withdrawn during an earlier restriction requirement. 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0128] should recite –(or substantially equal or match)—in order to fix minor typographical errors.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0234929 to Scheuermann (Scheuermann) in view of US 2009/0191087 to Klein et al. (Klein) (both previously cited).
In reference to at least claim 1
Scheuermann teaches a thin profile conductor assembly for medical device leads which discloses a device (e.g. lead shaft assembly 50) comprising: a substrate having a surface (e.g. inner core layer 52); a signal line coupled to the substrate (e.g. inner conductor 54 formed on the inner core layer, para. [0052]) and covered by an insulation layer (e.g. insulative layer 56); an 
In reference to at least claim 2

Klein teaches a palladium-based alloys for use in the body and suitable for MRI imaging which discloses an electrical lead (e.g. 500) that includes lead wires (510) and electrodes (520) that include a combination of diamagnetic and paramagnetic material to match the magnetic susceptibilities of the human body (e.g. para. [0009]-[0012, [0027], [0029], [0049]). Klein further discloses the medical device including a neuro-stimulation electrode, cardiac electrode and/or cardiac defibrillation electrode (e.g. claim 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Scheuermann with the teachings of Klein to include using the lead of Scheuermann within neural physiological tissue in order to yield the predictable result of providing an alternative location for providing therapy treatment for treating diseased tissue.
In reference to at least claim 3
Scheuermann discloses wherein the physiological tissue includes muscular tissue (e.g. device located within the heart therefore it is within cardiac muscle tissue, Fig. 1).
In reference to at least claim 4
Scheuermann discloses where the electrode is a recording electrode or a stimulating electrode (e.g. sensing or for delivering pacing and/or defibrillation energy, para. [0048]-[0049]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0234929 to Scheuermann (Scheuermann) in view of US 2009/0191087 to Klein et al. (Klein) as applied to claim 1 further in view of US 2005/0113676 to Weiner et al. (Weiner) (previously cited). 
In reference to at least claim 21

Weiner teaches a device and method for preventing magnetic-resonance imaging induced damage which discloses a conductive material layer that includes a random pattern of conductive materials (e.g. random pattern of conductive materials, Fig. 7, para. [0053], [0111], [0239]) and further discloses the conductive material being a metal such as carbon composite, carbon nanotubes, metal-coated carbon filaments, etc. (e.g. para. [0091], [0102], [0131], [0144], [0203], [0218], [0237])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Scheuermann with the teachings of Weiner to include within the electrode or signal line a conductive layer that includes a network of randomly oriented conductive materials in order to yield the predictable result of providing further protection against electromagnetic interference preventing possible tissue damage at the tissue interface due to induced electrical signals. 

Allowable Subject Matter
Claim 15-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests a neural electrode array device that includes an electrode that includes a network of randomly oriented conductive nanorods of diamagnetic material and paramagnetic material configured to reduce eddy current generation in a MRI system, wherein diamagnetic and paramagnetic are relative to a neural tissue, respectively in combination with the other claim elements. The closest prior art includes US 2010/0234929 to Scheuermann and US 2005/0113676 to Weiner et al. (both previously cited) which teach an electrode array that includes electrodes with diamagnetic and paramagnetic material and utilizing a conductive material layer that includes a random pattern of conductive materials 

Response to Arguments
Applicant's arguments regarding claims 1-4 and 21 filed 9/2/2021 have been fully considered but they are not persuasive. It is noted that the non-final rejection mailed on 3/3/2021 used the combination of Scheuermann as evidence by Klein to teach claim 1 which differed from the non-final rejection mailed 7/23/2020 which used only Scheuermann for teaching claim 1. Applicant argues that neither Scheuermann nor Klein teaches that the ratio of diamagnetic and paramagnetic material is selected based on a physiological susceptibility property of the tissue, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Scheuermann discloses a device (e.g. lead shaft assembly 50) comprising: a substrate having a surface (e.g. inner core layer 52); a signal line coupled to the substrate (e.g. inner conductor 54 formed on the inner core layer, para. [0052]) and covered by an insulation layer (e.g. insulative layer 56); an electrical pad coupled to the signal line (e.g. inherent that lead connector elements “electrical pads” are located within the lead connector assembly along the proximal segment of the lead body to connect the lead with the header of the implanted device 12, Fig. 1); and an electrode coupled to the signal line (e.g. lead electrode or electrodes coupled to inner conductor 54, para. [0055]); wherein at least one of the electrode or the signal line includes a diamagnetic material and a paramagnetic material (e.g. paramagnetic and diamagnetic material, para. [0009], [0017], [0065], conductive coating may include other conductive coating applications, such as housing, flexible electrodes, para. [0077]). Scheuermann discloses the diamagnetic and paramagnetic are relative to a physiological tissue and a 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792